Citation Nr: 1614402	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


ISSUES

1.  For the period prior to June 14, 2011, entitlement to an evaluation in excess of 10 percent for a fractured right femur with associated right hip and knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to October 1979, and from May 1996 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a April 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia, and Nashville, Tennessee, respectively, which denied entitlement to evaluations in excess of 10 percent (each) for the Veteran's right femur and lumbar spine disabilities.  Jurisdiction has been retained by the RO in Roanoke, Virginia.

A May 2012 rating decision awarded an increased 20 percent rating for the Veteran's femur disability, effective June 14, 2011.  A December 2014 Board decision denied entitlement to increased ratings.  A September 2015 order of the Court of Appeals for Veterans Claims granted a joint motion by the parties to vacate that portion of the Board decision that denied entitlement to increased ratings for the Veteran's right femur disability for the period prior to June 14, 2011 (the Veteran did not appeal the later period beginning on June 14, 2011), and for his lumbar spine disability (for the entire period).  These matters are now returned to the Board for further appellate review consistent with the parties' motion.

The Board notes that the Veteran has not asserted that he is unable to work due to his right femur and lumbar spine disabilities, nor does the record indicate as much.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised or implied, and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); VA examination report, June 2011 (employed as a heavy equipment operator), and April 2012 (employed as a truck driver).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD), ulcers, gastritis, and diabetes, all as secondary to a right femur fracture with associated hip and knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See Brief, November 2014.

The issues of entitlement to an evaluation in excess of 10 percent for a DJD of the lumbar spine is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the period prior to June 14, 2011, the Veteran's right femur fracture with associated hip and knee disability was manifested by right hip mild degenerative changes shown on x-ray, with flexion to 100 degrees, extension to 15 degrees, and abduction to 30 degrees, and ability to cross the right leg over the left and toe-out greater than 15 degrees; and was manifested by right knee minimal degenerative changes shown on x-ray, with flexion to 100 degrees, and extension to 0 degrees, with no instability or meniscal abnormality shown. There were significant effects on occupational activities.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for a right femur fracture with associated hip and knee disability have been met, but no more.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1-4.14, 4.71a, Diagnostic Code 5255 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's right femur increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that letters dated July 2008 and June 2009 fully satisfied the notice requirements of the VCAA.  The letters explained what evidence was necessary to substantiate the claim, and which types of evidence VA could obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided with VA examinations relating to his right femur disability in July 2008 and April 2009.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.  The Board adds that a June 2011 VA examination was performed relevant to the period beginning on June 14, 2011, which period is not presently before the Board.  The Board further notes that insofar as the Veteran may allege his disability has worsened since the last VA examination, remanding for a new VA examination would serve no purpose for the period on appeal, which is that prior to June 14, 2011.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's right femur fracture with associated hip and knee disability is currently assigned a 10 percent evaluation under Diagnostic Code 5255 for the period prior to June 14, 2011.  See 38 C.F.R. § 4.71a (2015).  The Veteran seeks an increased rating for the period prior to June 14, 2011.  See Claim, June 2008.

Diagnostic Code 5255 provides a 10 percent rating for malunion of the femur with slight knee or hip disability, 20 percent for moderate, and 30 percent for marked.  See 38 C.F.R. § 4.71a (2015).  The Board notes that the normal range of motion for the hip joint is flexion to 125 degrees; extension to 0 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

The Veteran was afforded VA examinations in July 2008 and April 2009.

The July 2008 VA examination report reflects an x-ray revealed a "post-right nail and plate with additional screw of fracture of right hip.  No other abnormality noted."  It was also noted that the joint spacing was maintained.  The Veteran reported ongoing right femur pain, and it was noted that he uses a cane for walking.  The Veteran reported weekly flare-ups lasting three to seven days with severe pain or incapacitation, precipitated by increased ambulation, prolonged sitting, or being in a constant position.  Functional limitation was noted as standing for 15 to 30 minutes, and walking about a quarter of a mile.  Examination revealed that his right leg was half an inch shorter than the left.  It was noted that the Veteran remained employed as a fulltime equipment operator of more than 20 years, and that he has lost less than one week of time from work in the last 12 months due to right leg pain.  The examiner opined, however, that the Veteran's right femur disability has "significant effects" on his occupational functioning, involving decreased mobility and decreased lower extremity strength and pain.  The Board acknowledges that, regrettably, no range of motion testing was performed.

The April 2009 VA examination report reflects the Veteran reported right hip and right knee pain that he reported had progressively worsened since 1998.  Regarding his right hip, the Veteran reported experiencing pain, stiffness, weakness, and decreased speed of joint motion, but no flare-ups or incoordination.  Examination of the right hip revealed crepitus.  Range of motion testing revealed flexion to 100 degrees, extension to 15 degrees, and abduction to 30 degrees.  The Veteran was able to cross the right leg over the left, and toe-out greater than 15 degrees.  Painful motion was noted, including with repetitive motion.  No additional limitations after three repetitions were found.  It was noted later in the report that the right leg measured one inch shorter than the left.  An x-ray of the right hip revealed "mild" degenerative changes, with an impression of post metallic fixation, fracture well healed.  The examiner recorded a diagnosis of right hip degenerative joint disease (DJD).  

Regarding the right knee, the Veteran reported pain, stiffness, weakness, and decreased speed of joint motion, but no flare-ups, instability, giving way, subluxation, or incoordination.  Examination of the right knee revealed crepitus, patellar abnormality, subpatellar tenderness, but no instability, meniscal abnormality, or ankylosis.  Range of motion testing revealed flexion to 100 degrees, extension to zero degrees, with painful motion, including after three repetitions.  No additional limitations after three repetitions were found.  An x-ray revealed "minimal" degenerative changes.  The examiner recorded a diagnosis of right knee DJD.

The examiner noted the Veteran reported he is unable to stand for more than one hour, or walk more than a few yards.  No assistive devices, however, were noted.  Regarding occupational impairment, the VA examiner noted that the Veteran worked as a fulltime equipment operator for over 20 years, and that he reported missing one week of work in the last 12 months due to his "right leg."  The examiner opined that the Veteran's right femur disability had "significant" effects on his usual occupation, with decreased mobility problems and pain with lifting and carrying, and the examiner noted that the Veteran had been assigned different duties and had increased absenteeism.

The Board notes that it has carefully reviewed all of the private and VA treatment records in the claims file, which do not reflect any symptoms or findings more severe than those shown on VA examination.

In light of the fact that, as noted by the parties in their joint motion, both VA examiners opined that the Veteran's right femur fracture with right hip and right knee disability caused "significant" effects on the Veteran's occupational functioning, the Board finds that a 30 percent rating under Diagnostic Code 5255 is warranted for the entire period on appeal, which contemplates impairment of the femur with "marked" knee or hip disability.

The Board further finds that the preponderance of the evidence is against finding that the Veteran's disability picture more nearly approximates the criteria for a higher rating under Diagnostic Code 5255, as there is no evidence of nonunion of the femur or a flail joint.

The Board has considered whether the Veteran might be entitled to a higher rating under any other diagnostic code, including, arguendo, rating the right hip and knee separately.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  However, no ankylosis of the hip is shown as contemplated by Diagnostic Code 5250.  No limitation of extension to five degrees, or of flexion to 45 degrees, is shown as contemplated by the minimum 10 percent ratings under Diagnostic Codes 5151 and 5252.  No limitation of abduction to 10 degrees, or inability to toe out to greater than 15 degrees, or inability to cross the legs is shown so as to meet the criteria for a compensable rating under Diagnostic Code 5253.  And no flail joint is shown to meet the criteria for an 80 percent rating (the only rating) under Diagnostic Code 5254.  Regarding the right knee, no ankylosis is shown as contemplated by Diagnostic Code 5256, no recurrent subluxation or lateral instability as contemplated by Diagnostic Code 5257, and no limitation of flexion to 45 degrees or extension to 10 degrees as contemplated by the minimum compensable ratings under 5260 and 5261.  

The Board adds that, arguably, if separate ratings were permitted under Diagnostic Code 5255 for the right hip and right knee, each would only warrant a 10 percent rating at most, as only "mild" and "minimal" degenerative changes were shown on x-ray, with noncompensable limitation of motion, whereas the VA examination reports show that, taken together, the disability picture as a whole causes "significant" occupational impairment, which the Board finds brings the disability overall picture to more nearly approximate one 30 percent rating under Diagnostic Code 5255.

The Board has also considered the Veteran's assertion that he should be entitled to another rating for the same disability due to leg shortening.  See Statement, May 2009.  The Board notes, however, that there is no separate rating contemplated for such by the rating schedule.  Furthermore, the 30 percent rating assigned herein already contemplates the Veteran's femur disability, which disability would include any leg shortening.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that painful motion is already contemplated by the currently assigned 30 percent rating.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011) (holding that in rating limitation of motion outside of the context of Diagnostic Code 5003, painful motion alone may not be deemed limitation of motion); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, the Board notes that all of the Veteran's subjective reports as they relate to any functional loss have been considered.  However, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement sufficient to warrant a higher rating than the currently assigned 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca, supra.  In the regard, the Board does note that the 30 percent rating awarded in this case is based on the VA examiner's opinion regarding the fact that the Veteran experiences "significant" functional impairment at his work due to his disability.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's right femur fracture disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right femur fracture with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria specifically contemplate the Veteran's reported pain and limitation of motion.  As such, an extraschedular rating is not appropriate.

Finally, the Board acknowledges that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this particular case, however, the Veteran and his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Therefore, in summary, the Board concludes that entitlement to an evaluation of 30 percent for a right femur fracture with right hip and right knee disability is warranted, but a preponderance of the evidence is against finding that a rating in excess of 30 percent is warranted; staged ratings are not for application.


ORDER

For the period prior to June 14, 2011, entitlement to an evaluation of 30 percent for a right femur fracture with right hip and right knee disability is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

The Veteran's DJD of the lumbar spine is currently assigned a 10 percent evaluation.  The Veteran seeks an increased rating.  See Claim, June 2008.

A September 2015 Court Order granted a joint motion by the parties to vacate and remand this matter in light of the fact that the July 2008 and April 2012 VA examination reports did not address whether the Veteran's lumbar spine disability manifested by any additional functional loss during flare-ups, including in terms of any additional loss of motion during flare-ups.  Therefore, the Board will remand this matter for a new VA examination to address the current severity of the Veteran's lumbar spine disability, including to specifically address whether the Veteran suffers any additional functional loss during flare-ups, including describing any additional loss of motion during a flare-up due to pain.

Also, on remand, all of the Veteran's more recent VA treatment records dated since December 2008 should be associated with the claims file.

Finally, the Veteran should be asked to identify all places of non-VA treatment since 2007 for his lumbar spine disability, and any outstanding treatment records not already of record should be associated with the claims file.
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since December 2008.

2.  Ask the Veteran to identify all places of non-VA treatment for his lumbar spine disability since 2007, and any identified records that remain outstanding should be associated with the claims file.

3.  After the above development has been completed, afford the Veteran a new VA examination to determine the current nature and severity of his lumbar spine DJD disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should clarify whether, during flare-ups, the Veteran experiences any additional functional loss, including but not limited to any additional limitation of motion (beyond the limitation of motion otherwise found on examination).  If any additional limitation of motion during a flare-up is unable to be described, this should be specifically explained in the report.

The examiner should also address whether the Veteran's lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability.  If so, the examiner should note the additional functional limitation, if any, resulting therefrom, which, to the extent feasible, should be expressed in terms of additional degrees of limitation of motion.

The examiner should also specifically address whether the Veteran's lumbar spine disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities (including, but not limited to, bowel or bladder impairment) as a result of his lumbar spine disability.  

The examiner should also address the effect of the Veteran's back disability on his activities of daily living and occupational functioning.

Also, the VA examiner should address the Veteran's June 2012 statement that he has dextroscoliosis.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


